PER CURIAM:
This is an appeal from an order of the lower court denying appellants’ claim to an 18 acre plot in Clearfield County by adverse possession.
In Smith v. Peterman, 263 Pa.Super. 155, 160-61, 397 A.2d 793, 796 (1978), this court stated:
‘[o]ne who claims title by adverse possession must prove that he had actual, continuous, exclusive, visible, notorious, distinct, and hostile possession of the land for twenty-one years. Each of these elements must exist, otherwise the possession will not confer title.’ Inn Le’Daerda, Inc. v. Davis, 241 Pa.Super. 150, 158, 159, 360 A.2d 209, 213 (1976).
Here, the lower court found that appellants did not continuously possess the land for 21 years and that their use of it was not exclusive. The lower court’s findings of fact are supported by the record.
Affirmed.